DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to amendment filed by applicant on 3/8/2022
Claims 1 – 5 are still pending
Claims 1, 3 and 4 have been amended

Response to Arguments
Applicant’s arguments, see page 5, filed 3/8/2022, with respect to USC 112 have been fully considered and are persuasive.  The rejection of claim 1, 3 and 4 has been withdrawn. 

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 1,
“… step 2: decomposing the seismic signal by using MRSVD algorithm to obtain a detailed singular value, and inversely recursing the detailed singular value layer by layer to obtain a new detailed signal and an approximate signal; and 
step 3: sequentially superimposing new detailed signals on the raw signal, layer by layer, to compensate a high-frequency portion of the seismic signal so as to obtain a high-resolution seismic signal by an equation as: 
                
                    
                        
                            A
                        
                        
                            i
                        
                        
                            '
                        
                    
                    =
                    X
                    +
                     
                    
                        
                            ∑
                            
                                i
                                =
                                1
                            
                            
                                G
                            
                        
                        
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                    
                    ,
                     
                    (
                    i
                    =
                    1,2
                    ,
                    …
                    ,
                    G
                    )
                
            
                        
                            
                                
                                    A
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                    represents a result of                         
                            
                                
                                    i
                                
                                
                                    t
                                    h
                                
                            
                        
                     high- frequency compensation, G represents a total number of inverse recursion, and                         
                            
                                
                                    D
                                
                                
                                    i
                                
                                
                                    '
                                
                            
                        
                     is detailed signals.”
Claims 2-5 are also allowable due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160313459 Scoullar; Paul Andrew Basil et al. is a method and apparatus for resolving signals in data that processes seismic data using a signal-processing algorithm based on an equation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2867